[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                           AUGUST 24, 2005
                             No. 04-12064                 THOMAS K. KAHN
                       ________________________               CLERK


                  D. C. Docket No. 02-00449-CV-PT-1-E

FABARC STEEL SUPPLY, INC.,


                                                         Plaintiff-Appellee,

TRAVELERS INDEMNITY COMPANY OF ILLINOIS,

                                                          Plaintiff,

                                  versus

ZURICH AMERICAN INSURANCE COMPANY,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                            (August 24, 2005)

Before BIRCH, CARNES and FAY, Circuit Judges.

PER CURIAM:
     After reviewing the record, the briefs of the parties on appeal and hearing

oral argument, we find no error in the thorough and well-reasoned Memorandum

Opinion of the district court entered on 10 February 2004.     Accordingly, we

AFFIRM the order of the district court entered on 22 March 2004, filed in

accordance with the Memorandum Opinion.




                                      2